The offense is theft of property of a value less than $50. The punishment assessed is confinement in the county jail for a period of sixty days and a fine of $100.
This case is similar in every respect to the case of Flossie Henderson v. the State, No. 20,398, this day decided by this Court. The legal questions involved are identical in both cases. For the reasons there stated, we are constrained to reverse and remand this cause.
The judgment of the trial court is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.